THIRD DIVISION
                                BARNES, P. J.,
                            BOGGS and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                     March 30, 2015




In the Court of Appeals of Georgia
 A14A2208. PATTERSON v. THE STATE.

      BRANCH, Judge.

      Following a trial by jury, Ricky Patterson was convicted of several crimes

arising out of driving his Chevrolet van into Nathaniel Silvers and pinning Silvers

between the van and a mobile home. Patterson appeals following the denial of his

motion for new trial, asserting only that the trial court erred by refusing to give a

charge on three lesser included offenses of aggravated assault as charged in Count 4

of the special presentment. Patterson does not challenge the sufficiency of the

evidence.

      The evidence presented at trial shows that on November 1, 2011, Patterson’s

live-in girlfriend, Wanda Bartley, and her adult son Silvers were at Patterson’s mobile

home, that the two had been working on the trailer that afternoon, and that Bartley
and Silvers had been drinking beer. Bartley and Silvers were sitting by a fire outside

the home when Patterson returned from work in his van and parked the van facing

toward, and about 20 feet from, one end of the mobile home. Patterson and Bartley

almost immediately began arguing about Silvers being there to help Bartley work on

the home. Patterson went into the home, took a roast out of the oven and threw it out

the back door; Patterson also threw a cell phone through a glass gun cabinet. Bartley

went inside, the couple continued to argue, and Bartley asked Patterson to leave.

Silvers defended his mother and also urged Patterson to leave. At some point

Patterson went outside and got into his van; Bartley was outside near the fire, and

Silvers was on the porch telling Patterson to leave. Then, at the moment that Silvers

walked off the porch near the same end of the trailer as the van, Patterson shifted the

van into low gear, revved the engine, and drove rapidly and directly toward the end

of the mobile home and Silvers. Silvers’s path off the porch took him toward the van

initially; Silvers then turned away from the trailer briefly but reversed and tried to run

past the end of the trailer as the van approached. The van struck Silvers and pinned

him to the side of the trailer, resulting in internal injuries that required a multi-day

stay in the hospital; the trailer sustained a dent from Silvers’s body being pinned

against it.

                                            2
      Silvers later signed a statement stating that he had taken no part in the

argument, that he and Patterson had a good relationship, that Silvers thought the

incident was not intentional, that Patterson appeared to lose control of the van, and

that after the incident Patterson asked Silvers if he was ok. Silvers also testified that

the incident was an “accident,” that he was not arguing with Patterson that day, that

he did not remember getting hit, and that he had no time to react before being struck.

But a fellow detainee at the county jail testified that Patterson stated that he had

struck Silvers intentionally. And both Silvers and Bartley told a responding officer

that the act was “intentional.”

      Patterson later was indicted. In the first four counts, Patterson was charged with

four forms of aggravated assault: (Count 1) aggravated assault with intent to commit

murder by attempting to commit a violent injury on the victim; (Count 2) aggravated

assault with intent to commit murder by placing the victim in reasonable

apprehension of immediately receiving a violent injury; (Count 3) aggravated assault

with an object which, when used offensively against a person, is likely to and actually

does result in serious bodily injury; (Count 4) aggravated assault by placing another

in reasonable apprehension of immediately receiving a violent injury with an object

which, when used offensively against a person, is likely to and actually does result

                                           3
in serious bodily injury. In the remaining counts, Patterson was charged with the

following: (Count 5) aggravated battery by seriously disfiguring the victim; (Count

6) aggravated battery by rendering the victim’s legs useless; and (Count 7) disorderly

conduct.1 The State later dismissed Count 6.

      With regard to Count 4, Patterson filed written requests to charge the jury on

simple assault, reckless conduct, and reckless driving as lesser included offenses of

aggravated assault as charged in that count.2 The trial court denied the requests and

counsel objected to the ruling. At the conclusion of the trial, the jury returned a

verdict. With regard to the four counts of aggravated assault, the jury found Patterson

guilty on the lesser included offense of simple assault on Counts 1 and 2, not guilty

on Count 3, but guilty on Count 4. The jury also found Patterson not guilty on Count

5 (aggravated battery) but guilty on Count 7 (disorderly conduct). Counts 1 and 2

merged into Count 4 for the purpose of sentencing, and Patterson was sentenced to

20 years on Count 4 and 12 months on Count 7 to run concurrent with Count 4. On

appeal, Patterson contends the trial court erred by refusing to charge the jury on three

      1
       Patterson was also charged with being a habitual offender, but this count was
used for sentencing and not submitted to the jury.
      2
       The jury was charged with simple assault as a lesser included offense of
Counts 1 and 2.

                                           4
requested lesser included offenses for Count 4: simple assault, reckless conduct, and

reckless driving.

      1. Georgia law provides that “[a]n accused may be convicted of a crime

included in a crime charged in the indictment or accusation.” OCGA § 16-1-6.

      A crime is so included when: (1) It is established by proof of the same
      or less than all the facts or a less culpable mental state than is required
      to establish the commission of the crime charged; or (2) It differs from
      the crime charged only in the respect that a less serious injury or risk of
      injury to the same person, property, or public interest or a lesser kind of
      culpability suffices to establish its commission.


Id. The analysis of whether a lesser included charge is warranted is determined based

on a comparison with the alleged greater crime as “set forth in the indictment or

accusation.” Bowers v. State, 177 Ga. App. 36 (1) (338 SE2d 457) (1985).3 The test

      3
        Although a defendant is entitled to jury charges on proper lesser included
offenses, beyond that, a defendant is not entitled to charges on separate crimes not
charged in the indictment:
      [W]here the defendant is charged by a narrowly drawn indictment with
      a specific crime it is not within the power of the judge or the jury to
      interpret the facts as presented at trial to support an alternative, separate
      offense. Criminal indictments are not deemed amendable to conform to
      the evidence.


State v. Hightower, 252 Ga. 220, 223 (312 SE2d 610) (1984) (citation omitted).

                                           5
employed to determine whether a jury charge should be given on any such lesser

included offense turns on whether any evidence was presented to support the lesser

charge:

          [W]here the state’s evidence establishes all of the elements of an offense
          and there is no evidence raising the lesser offense, there is no error in
          failing to give a charge on the lesser offense. . . . Where a case contains
          some evidence, no matter how slight, that shows that the defendant
          committed a lesser offense, then the court should charge the jury on that
          offense.


Edwards v. State, 264 Ga. 131, 133 (442 SE2d 444) (1994) (citations omitted;

emphasis in original); see also Mobley v. State, 279 Ga. App. 476, 479 (2) (631 SE2d

491) (2006) (same). The question before us, therefore, is whether the evidence

established only the greater offense as charged in Count 4 or whether some evidence

was presented to establish any of the three lesser offenses requested by Patterson.

          2. In Count 4, Patterson was charged with “aggravated assault with an object”

in that

          he did commit an act which placed another person, to wit: Nathaniel
          Lane Silvers, in reasonable apprehension of immediately receiving a
          violent injury, said assault having been committed with an object which
          when used offensively against a person, is likely to and actually does
          result in serious bodily injury, by driving a motor vehicle in the direction

                                               6
       of Nathaniel Silvers, striking Mr. Silvers with said vehicle, and pinning
       him up against a mobile home with said vehicle.


Thus, the charge specifies the two elements of an aggravated assault required by

OCGA § 16-5-21 — the commission of a simple assault and the presence of a

statutory aggravator — as well as which form of each element is being charged. First,

the indictment shows that the State chose to charge the type of simple assault

whereby a person “[c]ommits an act which places another in reasonable apprehension

of immediately receiving a violent injury.” OCGA § 16-5-20 (a) (2). There is no

specific intent requirement for this type of simple assault; rather, it is a general intent

crime. Guyse v. State, 286 Ga. 574, 577 (2) (690 SE2d 406) (2010); Daniels v. State,

298 Ga. App. 736, 738 (681 SE2d 642) (2009); compare OCGA § 16-5-20 (a) (1) (a

specific intent crime requiring proof that the defendant intended to violently injure

someone). “All that is required [for a simple assault as defined in OCGA § 16-5-20

(a) (2)] is that the assailant intend to commit the act which in fact places another in

reasonable apprehension of injury, not a specific intent to cause such apprehension.”

Smith v. State, 280 Ga. 490, 491-492 (1) (629 SE2d 816) (2006) (citation omitted);

Daniels, 298 Ga. App. at 738 (same). This form of simple assault focuses on the

reasonable apprehension of harm of the victim; it is not concerned with the

                                            7
defendant’s intent to injure. Crane v. State, 297 Ga. App. 880, 883 (2) (678 SE2d

542) (2009); Smith, 280 Ga. at 492 (1).

      The indictment also shows that the State charged Patterson with the second

statutory aggravator, i.e., where a person “assaults . . . [w]ith a deadly weapon or with

any object device or instrument which, when used offensively against a person, is

likely to or actually does result in serious bodily injury.” OCGA § 16-5-21 (b) (2).4

The second statutory aggravator does not change the type of intent necessary to prove

the charge in Count 4, i.e., an OCGA § 16-5-20 (a) (2) simple assault aggravated by

OCGA § 16-5-21 (b) (2); rather, the crime only requires placing the victim in

reasonable apprehension of harm by intentionally using the aggravating object. Smith

v. State, 280 Ga. 490, 491 (629 SE2d 816) (2006) (where aggravated assault with a

deadly weapon is alleged to have placed the victim in reasonable apprehension of




      4
        “It is well established that an automobile can constitute an offensive weapon
within the meaning of OCGA § 16-5-21 (a) (2), when used to risk or cause a serious
bodily injury.” Guyse, 286 Ga. at 577 (2).

                                           8
harm, “intent to injure is not an element of the charged offense”); Collins v. State, 199

Ga. App. 676 (405 SE2d 892) (1991) (same).5

      Accordingly, based on Count 4 as charged, the State was required to show that

Patterson intended to drive his van in the direction of Silvers, that Silvers was placed

in reasonable apprehension of injury, and that the van was an object that when used

offensively against a person, was likely to or actually did result in serious bodily

injury. The State was not required to show an intent to injure or that Patterson

intended to place Silvers in reasonable apprehension of injury.

      (a) Patterson contends the trial court erred by refusing to give his requested

charge of simple assault as to Count 4. He largely contends that he was entitled to the

charge because the evidence showed a less culpable mental state than required to

      5
         We recognize that there are opinions from both this Court and the Supreme
Court stating in general that an aggravated assault with a deadly weapon/offensive
object requires a “general intent to injure”; in these cases, however, the defendant was
charged with aggravated assault based on either the specific intent form of simple
assault (OCGA § 16-5-20 (a) (1)), or charged without specifying a form of simple
assault, thus including both the specific intent form and the reasonable-apprehension-
of-injury form. For example, in Bostic v. State, 289 Ga. App. 195 (656 SE2d 546)
(2008), the opinion states that Bostic was indicted for aggravated assault against a
police officer, but it appears that Bostic was charged with either form of simple
assault, thus including the specific intent form. Id. at 196. Accordingly, Bostic is
distinguishable. See also Guyse, 286 Ga. at 577 (“The State did not specify in the
indictment which form of simple assault was being alleged.”) (citation omitted);
Barnes v. State, 296 Ga. App. 493, 495 (675 SE2d 233) (2009) (same).

                                           9
establish Count 4 as charged. See OCGA § 16-1-6 (1). Even though simple assault

is by definition a lesser included offense of aggravated assault, a charge on simple

assault is not necessary in every case:

      Simple assault is necessarily a lesser included offense of the greater
      crime of aggravated assault and is an essential part thereof. Thus, any
      defendant who has committed the greater offense of aggravated assault
      has necessarily committed the lesser offense of simple assault. But this
      does not mean that the trial court should authorize the jury to enter a
      verdict for the lesser crime in every case.


Dickerson v. State, 207 Ga. App. 241 (1) (427 SE2d 591) (1993) (citation and

punctuation omitted). Rather, where a person is charged with a reasonable-

apprehension-of-injury assault and the indictment charges6 and the undisputed

evidence shows that the assault was committed with the second aggravating factor

listed in OCGA § 16-5-21 (b), a charge on simple assault is not required. Id. (“Where

. . . the undisputed evidence shows that the assault was committed with a deadly

weapon, it is not error to refuse to give a charge on simple assault as a lesser included

offense.”) (citation and emphasis omitted); Davis v. State, 308 Ga. App. 7, 17 (5) (b)


      6
         “If the indictment sets out the offense as done in a particular way, the proof
must show it.” Mackey v. State, 296 Ga. App. 675, 678 (2) (c) (675 SE2d 567) (2009)
(citation and punctuation omitted).

                                           10
(706 SE2d 710) (2011) (where defendant was charged with and evidence showed that

defendant “took a swing” at victim with hand holding a screwdriver, an instrument

that when used offensively is likely to or actually does result in serious bodily injury,

and victim immediately retreated, there was no evidence of simple assault and no

error refusing a charge on simple assault).

      Even if there was an issue of fact regarding whether Silvers was in reasonable

apprehension of immediately receiving a violent injury, it is undisputed that Patterson

hit Silvers while driving his van toward Silvers from only 20 or so feet away after

revving his engine and that his action resulted in serious bodily injury to Silvers.

Accordingly, Patterson was either guilty of the greater crime of aggravated assault as

charged in Count 4 or not guilty at all. Thus, the evidence did not support an

instruction on simple assault as lesser included offense of aggravated assault.7

      Patterson offers three theories for why he was entitled to a charge on simple

assault. He first argues that the evidence could show that he lacked the general intent

to cause an injury even though he intentionally drove in a manner that placed Silvers


      7
         Counts 1 and 2 charged Patterson, respectively, with each form of simple
assault aggravated by the intent to murder. Because the evidence raised the possibility
that Patterson acted without the intent to murder, simple assault could be charged as
a lesser included offense of those crimes.

                                           11
in reasonable apprehension of injury. As shown above, however, the State was not

required to show an intent to injure but only that Patterson’s driving placed Silvers

in reasonable apprehension of injury. Thus, Patterson either committed the crime as

charged or committed no charged crime.

      Second, Patterson argues that he was entitled to a charge on simple assault

because the evidence could have shown that Patterson drove recklessly but never

intended to cause any injury and that the law allows conviction of reasonable-

apprehension-of-injury assault based on reckless conduct, citing one statement in

Flores v. State, 277 Ga. 780, 784 (3) (596 SE2d 114) (2004) (“an assault conviction

under OCGA § 16-5-20 (a) (2) does not exclude a finding of guilt for reckless

conduct”). The flaw in Patterson’s reasoning is that, as already shown, Count 4 only

required the State to prove that Patterson intended to drive the van, not that he acted

with intent to injure. In this case, therefore, reckless conduct would not show a less

culpable mental state than that which was required to establish the commission of the

crime as charged. See OCGA § 16-1-6 (1). This argument therefore fails.

      Finally, Patterson argues that there was evidence upon which the jury could

conclude that the van was not used in a way likely to cause serious bodily injury.

Patterson relies on Cordis v. State, 236 Ga. App. 629 (513 SE2d 45) (1999), in which

                                          12
this Court held that the defendant was entitled to a charge on simple assault as a

lesser included offense of aggravated assault in a case where the defendant “poked

[an officer] with a piece of broken plexiglass,” thereby causing “small lacerations

[that] required no bandaging or other treatment.” Id. at 630. Thus in Cordis, whether

the assault was committed with a deadly weapon “was clearly disputed.” Id. at 630

(1). Here, there was no such dispute over the object (the van), which in fact caused

serious injuries; injuries requiring a multi-day hospital stay are obviously serious. We

agree with the trial court’s conclusion in its order denying Patterson’s motion for new

trial that “there was no evidence on the record, however slight, to suggest that the van

was not intentionally used as an object, which when used offensively against a

person, is likely to or actually does result in serious bodily injury.” (Punctuation

omitted). See Davis, 308 Ga. App. at 17 (5) (b) (counsel not deficient in failing to

request a charge on simple assault where there was no evidence that defendant did not

use screwdriver in an offensive manner, which was likely to result in serious bodily

injury).

      We therefore conclude that the trial court did not err by refusing to charge the

jury on simple assault as a lesser included offense of Count 4 as charged.



                                          13
      (b) Patterson contends the trial court erred by refusing to give his requested

charge of reckless conduct8 as to Count 4. He essentially argues that he was entitled

to the charge because the evidence showed a less culpable mental state than required

to establish Count 4 as charged. See OCGA § 16-1-6 (1).

      But as with simple assault, because the State charged Patterson with aggravated

assault by placing another in reasonable apprehension of immediately receiving a

violent injury, a charge on reckless conduct was not warranted. Craft v. State, 309 Ga.

App. 698, 707 (7) (a) (710 SE2d 891) (2011). In Craft, the defendant shot a gun into

the air several times, causing one bullet to go into a nearby apartment where the

residents were cowering in fear as a result of the gunfire. As explained in that

decision, a charge on reckless conduct was not warranted “because evidence that a



      8
       Reckless conduct is defined as follows:
      A person who causes bodily harm to or endangers the bodily safety of
      another person by consciously disregarding a substantial and
      unjustifiable risk that his act or omission will cause harm or endanger
      the safety of the other person and the disregard constitutes a gross
      deviation from the standard of care which a reasonable person would
      exercise in the situation is guilty of a misdemeanor.


OCGA § 16-5-60 (b).

                                          14
defendant fired a gun into the air, and thereby placed another in reasonable

apprehension of immediately receiving a violent injury, demonstrates the intent

required for aggravated assault, not the criminal negligence required for reckless

conduct.” Id. (footnote omitted).

      The facts in this case are undisputed that Patterson drove his van and struck

and injured Silvers. Thus, under Count 4 as charged, if Silvers reasonably feared an

immediate violent injury from Patterson driving the van, the crime of aggravated

assault occurred, not reckless conduct. Craft, 309 Ga. App. at 707; see also Shaw v.

State, 238 Ga. App. 757, 759 (1) (519 SE2d 486) (1999) (“[A] reckless conduct

charge is not warranted for an aggravated assault committed by placing another in

reasonable apprehension of immediately receiving a violent injury. If the victim

reasonably fears an immediate violent injury from a firearm, the aggravated assault

has occurred.”) (citations omitted). Accordingly, a charge on reckless conduct was

not warranted.

      (c) Patterson contends the trial court erred by refusing to give his requested

charge of reckless driving9 as to Count 4. He essentially argues that he was entitled

      9
        Reckless driving is defined as follows: “Any person who drives any vehicle
in reckless disregard for the safety of persons or property commits the offense of
reckless driving.” OCGA § 40-6-390 (a).

                                         15
to the charge because the evidence showed a less culpable mental state than required

to establish Count 4 as charged. See OCGA § 16-1-6 (1).

      The same analysis applicable to reckless conduct applies to Patterson’s

contention that the trial court erred by failing to give a charge on reckless driving

because the evidence showed a less culpable mental state. Like reckless conduct,

reckless driving requires an act of criminal negligence, rather than an intentional act.

Young v. State, 294 Ga. App. 227, 230 (669 SE2d 407) (2008). Count 4 only required

the State to prove that Patterson had the general intent to drive the van. In this case,

therefore, reckless driving would not show a less culpable mental state than that

which was required to establish the commission of the crime as charged. See OCGA

§ 16-1-6 (1).

      For all of the above reasons, we hold that the trial court did not err by refusing

to charge simple assault, reckless conduct, and reckless driving as lesser included

offenses of Count 4 as charged.

      Judgment affirmed. Barnes, P. J., and Boggs, J., concur.




                                          16